Title: To Benjamin Franklin from Thomas Digges, 3 November 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Nov 3 1780
I hope e’er this that the picture of your valuable friend, has reachd you. I have been very uneasy abot. it & wrote to Mr Bowens (who long ago acknowlegd the Rect of it in safety & that it shoud be forwarded) to clear up to you where the stoppage was occasiond. I am almost afraid to pay your valuable frd. a visit till I hear it is in safety for the young Lady has it much at heart.
The frd. of whom I have lately wrote continues in the same situation—much rigour shewn him—his frds. absolutely denyd any further admittance—yet communications are kept up.
You will have read the Speech & debates upon it in the He. [House] Lords— War! War! was the theme.— I was an attentive observer & tho it was full of big words, it did not strike me, nor did the conclusion of that day, that the American War would be pushd with vigour. If that war could be carryd on rigorously, I have no doubt but it would. The means the means are wanting. I see no likelihood of Troops going to the Contint. tho some few may be intended for Chs. Town in the fleet now about to sail. 10 or 12,000 are I believe going to the Wt Indies but at present no appearces of any marching to the Sea Coasts, and there are none of Portsmo save the Corps of Fullartons raggamuffins, who are a disgrace to the name of Soldier.

Several Ships of the line, have during the last 8 or 10 days slid away seperately from Portso, but whether they are intended, as is now reported, to form a part of a fleet going from the Channel Squadron to Gibraltar; or, as was before given out, to reenforce the fleet in the West Indies, is not easy to say. I rather think they are gone for the West Inds., to which quarter Sr. Sam. Hood is to follow with abot 5 Ships. Troops are going with Sir Saml but in what numbers cannot be told. As the Carolina fleet is to sail at the same time it will be difficult to say what part of them is intended for Chs. Town but the numr. talkd of for that quarter is 2,500. It is generally believd that Rodney has gone with his fleet from the Wt Indies to N York—.
I am respectfully Yrs &c
W Hamilton
 
Notation: Nov 3 1780
